Title: Enclosure I: Statement of John Anderson, 13 February 1798
From: Page, Mann
To: Jefferson, Thomas


          EnclosuresIStatement of John Anderson
          
          Mr. John Anderson a merchant in Fredsburg says that in the Year 1774, being a Trader in the Indian Country, he was at Pittsburg, to which place he had a Cargo brought up the River in a Boat navigated by a Delaware & Shawnese Indian & a white Man. That on their Return down the River with a Cargo belonging to Messrs Butler Colo. Michael Cresop with a Party fired on the Boat & killed the two Indians. After which two Men of the Name of Gatewood & others of the Name of Tumblestone, who lived on the opposite Side of the River from the Indians, with whom they were on the most friendly Terms, invited a Party of them to come over & drink with them, & that when the Indians were drunk they murdered them to the Number of six, among whom was Logan’s mother. That five other Indians uneasy at the Absence of their Friends, came over the River to enquire after them, when they were fired upon, & two were killed & the others wounded. This was the Origin of the War.
          As to Logan’s Speech, he says, that Colo. John Gibson, (who he believes is now living at Pittsburg,) who was at that Time Interpreter to the Indians, informed him that he delivered the Speech to Lord Dunmore. He farther says, that when Gibson shewed him Anderson the Speech he observed that he suspected that he had made it for Logan, but he assured him that he had not, & that tho’ he had translated it literally, he could by no Means come up to the Force of Expression in the Original.
          
          
            
   
   Logan in the Original of his Speech does not give Cresop the Title of Colo.


          
          
          
            
   
   There was another Indian Squaw killed, perhaps some Relation of Logan; for farther particulars apply to Colo. John Gibson.


          
        